        Case 1:19-cv-02377-LAK-DCF Document 19 Filed 10/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 : Civil Action No. 1:19-cv-02377-LAK-DCF
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE, subscriber assigned IP address                         :
24.146.228.10,                                          :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF JOHN DOE

         PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

 (“Defendant”) from this action without prejudice.           John Doe was assigned the IP Address

 24.146.228.10.     Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

 answered Plaintiff’s Complaint nor filed a motion for summary judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

         Dated: October 21, 2019
                                                          Respectfully Submitted,

                                                  By:     /s/ Kevin T. Conway
                                                          Kevin T. Conway (KC-3347)
                                                          80 Red Schoolhouse Road, Suite 110
                                                          Spring Valley, NY 10977
                                                          T: (845) 352-0206
                                                          F: (845) 352-0481
                                                          Email: ktcmalibu@gmail.com
                                                          Attorneys for Plaintiff




                                                     1
      Case 1:19-cv-02377-LAK-DCF Document 19 Filed 10/22/19 Page 2 of 2



                               CERTIFICATE OF SERVICE


       I hereby certify that on October 21, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                   By: /s/ Kevin T. Conway, Esq.
                                                   Kevin T. Conway, Esq.




                                              2
